DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 05/28/2021, is acknowledged.  The traversal is on the ground(s) that the claims of Group II have been amended to require all the limitations of the claims of Group I, in a combination/sub-combination relationship.  This is found persuasive and therefore, the restriction requirement as set forth in the Office action mailed on 04/15/2021 in hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557.
Yang et al. shows the invention substantially as claimed including a metal shield, comprising: a metal plate 208; a metal hollow tube 244 comprising a tubular wall; and a coolant channel 264-1/264-2 formed in the metal plate and tubular wall of the metal hollow tube, the coolant channel comprising: a supply channel (264-1 and channel 210 
Yang et al. does not expressly disclose that the supply channel has a planar spiral pattern in the metal plate, the return channel has a helical pattern in the tubular wall of the metal hollow tube, and wherein the supply channel and the return channel being interleaved in the metal plate and the tubular wall. However, the configuration of the claimed supply and return channels is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed supply and return channels is significant. Additionally, Chung et al. discloses cooling plates 2/4 having supply and return channels having a planar spiral pattern, the supply and return channels being interleaved (see, for example, figs. 1-3, and their descriptions). Furthermore, Shimizu et al. discloses a hollow tube 30 having a coolant channel 32 comprising a supply channel and a return channel having a helical pattern, wherein the supply channel and the return channel are interleaved (see, for example, fig. 3 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al., as to comprise the claimed supply and return channels because such configuration is known and used in the art as a suitable configuration for effectively and efficiently control/maintain the temperature of the substrate/substrate holder at a desired temperature.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, as applied to claim 1 above, and further in view of Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472.
Yang et al., Chung et al. and Shimizu et al. are applied as above, and Shimizu further discloses that the metal hollow tube is made of stainless steel (see, for example, paragraph 0051). However, the references do not expressly disclose that the metal plate is fabricated from one of the claimed materials. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the metal shield/metal plate from one of the claimed materials because such materials are well known and used in the art conductor materials. This notwithstanding, Kudo et al. discloses a metal shield 117 made of aluminum (see, for example, figs. 11-12, and their descriptions). Also, Koiwa et al. discloses a metal shield 34 made of aluminum (see, for example, figs. 1-2, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the metal shield of the apparatus of Yang et al. modified by Chung et al. and Shimizu et al., as to be made of aluminum because such material is known and used in the art as a suitable conductor material.
With respect to claim 5, Kudo et al. further discloses a plurality of minimum contact features 165/167/169 formed in a surface of the metal plate (see, for example, figs. 11-12 and their descriptions). Also Koiwa et al. further discloses a plurality of minimum contact features 68 formed in a surface of the metal plate (see, for example, figs. 1-2 and their descriptions). Therefore, in view of these disclosures, it .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, as applied to claim 1 above, and further in view of Chito, US 2018/0025928.
Yang et al., Chung et al. and Shimizu et al. are applied as above but do not expressly disclose that the metal plate and the metal hollow tube are a single piece of material. However, making elements integral was held to have been obvious. Nerwin v. Erlichman 168 USPQ 177 (PO BdPatApp 1969); In re Wolfe 116 USPQ 443 (CCPA 1958); In re Howard 150 US 164 (USSC 1893). Additionally, Chito discloses an apparatus comprising a plate 31 and a hollow tube 30 made of a single piece of material (see, for example, fig. 1 and its description, especially paragraph 0024). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al., as to make the plate and the hollow tube of a single piece of material because such configuration is known and used in the art as a suitable configuration to effectively and efficiently provide a cooling mechanism to the substrate support.  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557 and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, as applied to claims 2-3 and 5 above, and further in view of Silvetti et al., US 2005/0229849.
Yang et al., Chung et al., Shimizu et al., Kudo et al. and Koiwa et al. are applied as above, and Kudo et al. and Koiwa et al. further discloses that the contact features are partially embedded in the metal plate, but do not expressly disclose that the use sapphire balls as the contact features. Silvetti et al. discloses the use of sapphire balls 318 as contact features (see, for example, fig. 7 and its description). Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al., as to use sapphire balls as the contact features because such means are known and used in the art as a suitable means for effectively and efficiently provide space between surfaces.

Claims 7-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, as applied to claims 2-3 and 5 above, and further in view of Yamaguchi et al., US 2018/0218886.
With respect to claim 7, Yang et al., Chung et al., Shimizu et al., Kudo et al. and Koiwa et al. are applied as above, and Yang et al. further discloses a substrate support 

Regarding claim 13, Yang et al. further discloses a process chamber 100 comprising a chamber wall 102, a bottom, a gas distribution plate 104, and the substrate support assembly 200 (see, for example, fig. 1A).
Concerning claim 15, Yang et al. further discloses a heating element 211 embedded in the heater plate. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0034239 in view of Chung et al., US 2014/0096716 and Shimizu et al., US 2017/0098557, and Kudo et al., US 2018/0211824 or Koiwa et al., US 2017/0092472, and Yamaguchi et al., US 2018/0218886, as applied the claims 7-11 and 13-18 above, and further in view of Silvetti et al., US 2005/0229849.
Yang et al., Chung et al., Shimizu et al., Kudo et al., Koiwa et al., and Yamaguchi et al. are applied as above, and Kudo et al. and Koiwa et al. further discloses that the contact features are partially embedded in the metal plate, but do not expressly disclose that the use sapphire balls as the contact features. Silvetti et al. discloses the use of sapphire balls 318 as contact features (see, for example, fig. 7 and its description). Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al. modified by Chung et al. and Shimizu et al. and Kudo et al. or Koiwa et al. and Yamaguchi et al., as to use sapphire balls as the contact features because such means .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suh (US 2016/0042923) teaches the use of cooling means within a substrate support. Hanamachi et al. (US 2015/0376783) teaches the use of cooling means within a substrate support, the cooling means having cooling channels having a planar spiral pattern in a plate. Iwasaki (US 2006/0219360) teaches the use of cooling means within a substrate support, the cooling means having cooling channels having a spiral/helical pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



October 6, 2021